Montgomery, J.
This suit was brought for the use of Higley and others on a bond given to the city of Battle Creek, Mich., by the defendants herein. Laidlaw Bros, had a contract from the city of Battle Creek to do certain paving, and the bond sued on was given by them to the said city of Battle Creek ostensibly under section 84116, % How. Stat., which requires a bond in such cases to protect parties furnishing labor and material for public works, but, instead of running to the people of the State of Michigan, it runs to the city of Battle Creek. The other defendants are the sureties on the said bond.* On the trial of the case, the defendants objected to the introduction of the bond in evidence, on the ground that it was given to the city of Battle Creek, and was therefore not admissible in evidence in a suit brought in the name of the people of the State of Michigan.
We held in Board of Education of Detroit v. Grant, 107 Mich. 151, that a bond with the conditions named in % How. Stat. § 84116, was valid, although the obligee named was in that case the board of education, and not the people of the State of Michigan. In that case, however, the action was brought in the name of the obligee. *360This practice accords with the requirements of the common law. 3 Enc. Pl. & Prac. 639; Town of La Grange v. Chapman, 11 Mich. 499; County of Bay v. Brock, 44 Mich. 45; Stephenson v. Manufacturing Co., 28 C. C. A. 292, 84 Fed. 114. It is suggested that this case is taken out of the rule declared in Town of La Grange v. Chapman, for the reason that the statute (section 8411c) provides that an action may be brought by those entitled, in the name of the people of this State. The action is authorized on such bond as is mentioned in the preceding section. This is not such a bond, and, although enforceable under the rule in Board of Education of Detroit v. Grant, we think it must be enforced by an action in the name of the obligee.
„ Judgment reversed, and a new trial ordered.
The other Justices concurred.